Court of Appeals
of the State of Georgia

                                      ATLANTA,____________________
                                               January 17, 2020

The Court of Appeals hereby passes the following order:

A20E0026. CHERIE LONG v. DUANE TRUEX.

      Appellant has filed an emergency motion for extension of time in which to file
an application for discretionary appeal of an order issued by the Superior Court of
DeKalb County on December 18, 2019. After due consideration, it is hereby ordered
that an extension shall be granted. Appellant’s discretionary application is now due
on or before January 31, 2020.

                                      Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                         01/17/2020
                                              I certify that the above is a true extract from
                                      the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                      hereto affixed the day and year last above written.


                                                                                        , Clerk.